Citation Nr: 0109338	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased evaluation for enucleation of the 
right eye, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for an 
increased evaluation for his service-connected enucleation of 
the right eye.  As this is the sole issue currently on 
appeal, the Board will only address the increased rating 
issue in this decision.

However, the Board notes that the veteran has raised the 
issue of reopening his previously denied claim of entitlement 
to special monthly compensation as well as the issue of the 
presence of clear and unmistakable error in the prior rating 
decisions that found the veteran's right eye blindness to 
have pre-existed service and thus granted service-connection 
on the basis of aggravation only for the enucleation of the 
right eye.  As these additional issues has not been 
adjudicated and developed, and as they are not intertwined 
with the issue on appeal, they are referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The VA has fulfilled its duties to assist, notify and 
advise the veteran in the development of all facts pertinent 
to the claim.

2.  On entrance into active service, the veteran had a total 
loss of vision of the right eye, and 20/20 vision in the left 
eye.

3.  The veteran currently has an anatomical loss of the right 
eye, and has corrected distance vision of 20/25 and near 
vision of 20/20 in the left eye; he wears a right eye 
prosthesis.



CONCLUSION OF LAW

The criteria for an increased rating for enucleation of the 
right eye have not been met.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§ 3.322, 3.383, 4.1-4.14, 4.22, 4.78, 
4.84a, Diagnostic Codes 6066, 6070 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary procedural matter

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has met its duty to assist the veteran in the 
development of this claim under the VCAA.  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Moreover, the veteran was also informed in 
several letters during the pendency of this appeal that he 
needed to tell VA where he had received treatment for his 
serviceconnected disability so that records could be 
requested.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The discussions in the rating decision, SOC, SSOC, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim, 
and complied with VA's notification requirements.  With 
regard to the duty to assist, the veteran has been afforded a 
thorough VA fee-basis ophthalmology examination.  The veteran 
has submitted written statements as to the severity of his 
symptoms.  There is no indication that there are any 
pertinent VA or private treatment records which the RO has 
not obtained.  Thus, the Board finds that the duty to assist 
is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

Service medical records reveal that the veteran was struck in 
the right eye by a piece of metal in December 1940, prior to 
his induction into service, with loss of visual acuity except 
for light perception.  On the March 1943 pre-induction 
examination report the veteran was noted to be "blind in the 
right eye".  He was also noted to have "no vision" in the 
right eye and 20/20 vision in the left eye.  It was further 
noted that he had a traumatic cataract in the right eye.  In-
service medical treatment records indicate that the veteran 
developed phthisis, bulbi, secondary to the pre-service 
injury and resultant retained foreign body in the right eye.  
This necessitated the surgical enucleation of his right eye 
in July 1943.  He was fitted with a prosthesis in August 
1943.  At service discharge examination dated in March 1946 
the veteran was noted to have normal vision of 20/20 in the 
left eye.  

By rating decision dated in March 1949, the veteran was 
awarded service connection for enucleation, right eye, on the 
basis of aggravation in-service of his pre-existing right eye 
disability (traumatic cataract of right eye with no vision).  
Deducting 30 percent for the veteran's pre-existing 
blindness, a 10 percent disability rating was assigned for 
the service-connected enucleation of the right eye.  This 10 
percent rating has remained in effect to the present.  

Letters from a private physician, Dr. M. P. Collins, a VA 
fee-basis ophthalmologist, dated in April and May 1996, 
indicate that the veteran was seen for an examination in 
March 1996.  He had a prosthesis for his right eye; the best 
corrected vision in his left eye was 20/25 at distance and 
20/20 at near.  In conclusion, the veteran was found to have 
a good seeing left eye; however, due to being a monocular 
patient he had no depth perception.  The physician also noted 
that it was "the lack of depth perception that gives him his 
mini disability..."

An August 1998 report of examination conducted by the same 
fee basis ophthalmologist, indicated that the veteran had a 
poorly mobile prosthesis in place for the right eye.  His 
best corrected vision in the left eye was 20/25 at distance, 
and 20/20 at near.  

Legal analysis of claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Blindness in one eye, having only light perception, is 30 
percent disabling if visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2000).  
A higher 40 percent rating is warranted if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066 
(2000).  An additional 10 percent should be added if an 
artificial eye cannot be worn.  38 C.F.R. § 4.84a, Note 6.

Compensation is payable for certain combinations of service- 
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (2000).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes is evaluated, 
before and after suffering the aggravation, and the former 
evaluation is subtracted from the latter except when the 
bilateral vision amounts to total disability.  In the event 
of subsequent increase in the disability of either eye, due 
to intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  See 38 C.F.R. §§ 3.322, 4.22, 4.78 (2000).

The Court, in addressing the two above regulations (§§ 4.78 
and 3.383(a)), construed the first one as specifically 
precluding VA from considering an increase in the disability 
in the nonservice-connected eye when computing the 
aggravation of a disability after the initial rating has been 
made.  See Villano v. Brown, 10 Vet. App. 248, 250 (1997).  
In other words, when a veteran claims that his eye disability 
has increased, presumably because of an increase in the 
vision impairment in the nonservice-connected eye, § 4.78 
requires that the rating be based on the condition of the 
eyes before any subsequent nonservice-connected increase in 
disability.  Id. at 250.  This does not necessarily mean that 
the vision in the nonservice-connected eye will be considered 
normal.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
However, any increase in the impairment in the nonservice- 
connected eye after the initial rating will be disregarded in 
evaluating a claim for an increased rating for the service-
connected eye, which prohibits the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation.  See 38 C.F.R. 
§ 4.14 (2000).  The evaluation of service-connected 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  Id.

In applying the Villano decision to the present case, the 
Board notes that, when VA originally rated the veteran's 
service-connected right eye in 1949, he had 20/20 uncorrected 
vision in the left eye.  Thus, the visual acuity of the 
veteran's nonservice-connected left eye is considered to be 
normal since there is no blindness in that eye.  38 U.S.C.A. 
§ 1160 (West 1991); 38 C.F.R. § 3.383 (2000).

The veteran's right eye disability is rated under Diagnostic 
Code 6066 for anatomical loss of one eye and 20/40 or better 
vision in the other eye.  Applying the veteran's visual 
acuity levels to Table V in 38 C.F.R. § 4.84a, a 40 percent 
disability rating is demonstrated.  Thus, the 40 percent 
rating under the provisions of Diagnostic Code 6066 would 
represent the veteran's current level of disability under the 
VA rating criteria for his enucleation of the right eye 
without regard to the preexisting level of visual impairment.

As noted above, in cases involving aggravation of a 
disability for VA purposes, the assigned rating is limited to 
the degree of disability over and above the degree of 
preexisting disability.  See 38 C.F.R. §§ 3.322, 4.22, 4.78.  
On entrance examination in March 1943, the veteran had a 
total loss of vision of the right eye, and 20/20 vision in 
the left eye, warranting a 30 percent evaluation under 
Diagnostic Code 6070.  The Board notes that in assigning the 
10 percent evaluation currently in effect, the RO correctly 
deducted the 30 percent disability evaluation existing at the 
time of the veteran's entrance into active service from his 
current level of disability.

The Board finds that the veteran is properly rated under 
Diagnostic Code 6066, which assigns a 40 percent rating for 
anatomical loss of one eye and 20/40 or better vision in the 
other eye, and that the 30 percent evaluation representing 
the degree of right eye impairment on entrance into active 
service is properly deducted.  Thus, the veteran is not 
entitled to a rating in excess of 10 percent evaluation 
currently assigned.  The evidence reveals that the veteran 
wears a right eye prosthesis, which precludes an additional 
10 percent for veterans who are unable to wear an artificial 
eye.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service- 
connected right eye disability require frequent 
hospitalization.  Similarly, he has not reported that he 
experiences marked interference with employment as the result 
of his right eye disability.  The evidence he has presented 
does not reflect a disability picture that is so exceptional 
or unusual that it is not adequately represented by VA's 
Rating Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for 
enucleation of the right eye.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule discussed above is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an increased evaluation for enucleation of the 
right eye is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


